

EXHIBIT 10.55
 
INDEMNIFICATION AGREEMENT
 
AGREEMENT, dated as of [insert date] (this “Agreement”), by and between Henry
Schein, Inc., a Delaware corporation (the “Company”), with its principal
executive offices at 135 Duryea Road, Melville, New York 11747, and [insert
name] (the “Indemnitee”), residing at the address set forth at the foot of this
Agreement.  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in Section 9 hereof.
 
WHEREAS, the Indemnitee is serving as a [insert title] of the Company;
 
WHEREAS, under the Company’s Amended and Restated Certificate of Incorporation,
as amended (the “Certificate of Incorporation”), directors and officers of the
Company are entitled to be indemnified and held harmless by the Company to the
fullest extent authorized by the General Corporation Law of the State of
Delaware (the “DGCL”) in connection with any pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative, to
which such director or officer may become a party or may be threatened to be
made a party or may be otherwise involved by reason of the fact that he or she
is or was a director or officer of the Company;
 
WHEREAS, the indemnification provisions of both the Certificate of Incorporation
and the DGCL are nonexclusive and contemplate that contracts may be entered into
with a director or officer with respect to indemnification and the advancement
of expenses; and
 
WHEREAS, the Board of Directors of the Company has unanimously determined that
providing such contract to directors and officers would be in the best interest
of the Company as it would assure directors and officers of the availability of
indemnification in the future and thereby encourage their continued service to
the Company;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and as a supplement to and in furtherance of the indemnification provisions of
the Certificate of Incorporation and the DGCL, the Company and the Indemnitee
hereby agree as follows:
 
Section 1.      Indemnification - General.
 
(a)     Except as and to the extent expressly provided in Section 1(b) of this
Agreement, the Company shall indemnify the Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, penalties, fines and amounts paid in
settlement) incurred by the Indemnitee or on the Indemnitee’s behalf if the
Indemnitee is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative in nature, by reason of the fact that the
Indemnitee is or was a director, officer, employee, agent, partner or fiduciary
of the Company or is or was serving at the request of the Company as a director,
officer, employee, agent, partner or fiduciary of any other entity or by reason
of anything done or not done by the Indemnitee in any such capacity; provided,
however, that if such action, suit or proceeding is or was brought by or in the
right of the Company to procure a judgment in its favor, no such indemnification
shall be made in respect of any claim, issue or matter as to which
 
 
 

--------------------------------------------------------------------------------

 
applicable law expressly prohibits such indemnification by reason of an
adjudication of liability of the Indemnitee to the Company, unless, and only to
the extent that, the Court of Chancery of the State of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite such adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnification
for such expenses and costs as such court shall deem proper.  The rights of the
Indemnitee provided under the preceding provisions of this Section 1(a) and the
rights set forth in the other Sections of this Agreement, shall not be deemed a
substitute for, or in any way diminish or abrogate any of the rights of the
Indemnitee under the Certificate of Incorporation, the DGCL or any other
contract or agreement between the Company and the Indemnitee.  Any amounts for
which the Indemnitee is entitled to indemnification hereunder shall be paid
within 30 days after receipt by the Company of the Indemnitee’s written request
for indemnification an (“Indemnification Request”) accompanied by reasonable
evidence of the incurrence of the requested  amounts by or on behalf of the
Indemnitee. 
 
(b)     Notwithstanding anything in Section 1(a) to the contrary, the Indemnitee
shall not be entitled to indemnification under this Agreement with respect to
any claim, issue or matter if:  (i) the Indemnitee has not been successful, on
the merits or otherwise, in the Indemnitee’s defense of such claim, issue or
matter, (ii) the Company’s Board of Directors, by majority vote of the
Disinterested Directors, even if constituting less than a quorum, or if the
first sentence of Section 1(c) applies, Independent Counsel in accordance with
the terms thereof, determines within 30 days after the final disposition of a
claim, issue or matter (or, if the first sentence of Section 1(c) applies,
within 30 days after the date on which the Independent Counsel is appointed in
accordance with the terms thereof), that (x) the Indemnitee did not act in good
faith and in a manner that the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company with respect to the subject matter
of such claim, issue or matter and (y) with respect to any criminal action or
proceeding, the Indemnitee had reasonable cause to believe the Indemnitee’s
conduct was unlawful, and (iii) either (x) the Indemnitee does not, within 180
days after such determination by the Board of Directors, initiate an action or
arbitration for indemnification with respect to such claim, issue or matter
pursuant to Section 4 of this Agreement, or (y) the Indemnitee does initiate
such an action or arbitration and it is thereafter determined by a final and
non-appealable judgment or a final arbitral award that Indemnitee is not
entitled to such indemnification.  Subject to compliance by the Company with
Sections 2 and 3 of this Agreement, payment of indemnification under Section
1(a) shall be stayed pending the final disposition of any action or arbitration
referred to in the preceding clause (iii).  For purposes of this Section 1(b)
(and without limitation), the termination of any claim, issue, or matter by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue, or matter. 
 
(c)     If (i) there are no Disinterested Directors or (ii) a Change in Control
has occurred and the Indemnitee so elects in writing by notice to the Board of
Directors, then Independent Counsel shall be appointed for the purpose of
determining if the Indemnitee did not act in good faith and in a manner that the
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company with respect to the subject matter of any claim, issue or
matter.  Any such determination shall be made by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee.  If a Change of Control shall not have occurred, the Independent
Counsel shall be selected by the Board of Directors, and the Company shall give
written notice to the Indemnitee advising him of the identity of the
 
 
2

--------------------------------------------------------------------------------

 
Independent Counsel so selected.  If a Change of Control shall have occurred,
the Independent Counsel shall be selected by the Indemnitee, and the Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected.  In either event, the Indemnitee or the
Company, as the case may be, may, within 10 days after such written notice of
selection has been given, deliver to the Company or to the Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 9 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  If such written objection is
so made and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit.  If the first sentence of this
Section 1(c) applies and no Independent Counsel is selected and serving within
30 days after receipt by the Company of an Indemnification Request, either the
Company or the Indemnitee may petition the Court of Chancery of the State of
Delaware for resolution of any objection which shall have been made by the
Company or the Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the Court or
by such other person as the Court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel.  The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting hereunder, and the Company shall pay all reasonable fees
and expenses of the Company and the Indemnitee incident to the selection and/or
objection resolution procedures of this Section 1(c), regardless of the manner
in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 4,
the Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
 
Section 2.      Advancement of Expenses.  The Company shall, from time to time
upon the request of the Indemnitee and within ten business days after each such
request, advance all Expenses incurred by or on behalf of the Indemnitee in
connection with any claims, issues or matters as to which the Indemnitee may be
entitled to indemnification pursuant to Section 1(a) hereof prior to the
disposition of such claims, issues or matters.  Each request shall be
accompanied by reasonable evidence of the incurrence of the Expenses covered
thereby.  The Indemnitee hereby undertakes to repay any Expenses advanced if it
shall ultimately be determined, in accordance with Section 1(b) or Section 4,
that the Indemnitee is not entitled to be indemnified with respect to any claim,
issue or matter, and to do so within 30 days after the later of (a) such
determination pursuant to Section 1(b), or (b) the determination of a court or
arbitrator, as the case may be, in a judicial proceeding or arbitration
commenced pursuant to Section 4 hereof.
 
Section 3.      Presumptions and Effect of Certain Proceedings.
 
(a)     Neither the Indemnitee’s failure on the merits or otherwise, in the
Indemnitee’s defense of any claim, issue or matter, nor the termination of any
claim, issue or matter by judgment, order or settlement, shall of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in, or not opposed to, the best
interests

 
3

--------------------------------------------------------------------------------

 
of the Company or that, with respect to any criminal action or proceeding, the
Indemnitee had reasonable cause to believe the Indemnitee’s conduct was
unlawful.
 
(b)     The Indemnitee shall be presumed to have acted in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Company in connection with any claim, issue or matter, and
with respect to any criminal action or proceeding, the Indemnitee shall be
presumed not to have had reasonable cause to believe the Indemnitee’s conduct
was unlawful, and the Company (including the Board of Directors) shall have the
burden of proof to overcome such presumption.  No determination of the Board of
Directors or Independent Counsel under Section 1(b) that the Indemnitee did not
act in such manner or that the Indemnitee had such reasonable cause shall be a
defense to any action or arbitration brought by the Indemnitee pursuant to
Section 4 of this Agreement or create a presumption in any such action or
arbitration that the Indemnitee did not act in good faith or in a manner that
the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company or that, with respect to any criminal action or
proceeding, the Indemnitee had reasonable cause to believe the Indemnitee’s
conduct was unlawful.
 
(c)     For purposes of any determination of good faith in connection with any
issue, claim or matter, the Indemnitee shall be deemed to have acted in good
faith if the Indemnitee’s conduct was based primarily on the records or books of
account of the Company, including financial statements, or on information
supplied to the Indemnitee by the officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company, or on information or
records given or reports made to the Company by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company.  The provisions of this Section 3(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.
 
(d)     Actions of Others.  The knowledge and/or actions, or failure to act, of
any director, officer, agent, or employee of the Company or relevant enterprise
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.
 
Section 4.      Remedies of Indemnitee.
 
(a)     In the event that: (i) advancement of Expenses is not timely made
pursuant to Section 2 of this Agreement, (ii) the Board of Directors or
Independent Counsel makes a determination in accordance with Section 1(b) that
the Indemnitee is not entitled to indemnification with respect to any claim,
issue or matter, or (iii) payment of indemnification is not timely made pursuant
to Section 1(a) of this Agreement, the Indemnitee shall be entitled to an
adjudication by the Court of Chancery of the State of Delaware of the
Indemnitee’s entitlement to such advancement of Expenses or
indemnification.  Alternatively, the Indemnitee, at the Indemnitee’s option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.  The
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days after the date on which the Indemnitee first has the
right to commence such proceeding pursuant to this Section 4(a).
 
(b)     If a determination shall have been made pursuant to Section 1(b) of this
Agreement that the Indemnitee is not entitled to indemnification with respect to
any claim, issue

 
4

--------------------------------------------------------------------------------

 
or matter, any judicial proceeding or arbitration commenced pursuant to this
Section 4 shall be conducted in all respects as a de novo trial or arbitration
on the merits, and the Indemnitee shall not be prejudiced by reason of that
adverse determination, and the Company shall have the burden of proving that the
Indemnitee is not entitled to indemnification on the grounds that the Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company and,
with respect to any criminal action or proceeding, the Indemnitee had reasonable
cause to believe the Indemnitee’s conduct was unlawful.
 
(c)     The Company shall be precluded from asserting in any judicial proceeding
commenced under this Section 4 that the procedures and presumptions of this
Agreement are not valid, binding, and enforceable and shall stipulate in such
proceeding that the Company is bound by all the provisions of this Agreement.
 
(d)     In the event that the Indemnitee, pursuant to this Section 4, seeks
judicial adjudication or an award in arbitration to: (i) enforce the
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
(ii) to enforce the Indemnitee’s rights under, or to recover damages for a
breach of Article TENTH of the Certificate of Incorporation with respect to any
claim, issue or matter, or (iii) recover under any directors’ or officers’
liability insurance policy maintained by the Company, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses incurred by or on behalf of the Indemnitee with
respect to such judicial adjudication or arbitration, regardless of whether the
Indemnitee ultimately prevails in such adjudication or arbitration.
 
Section 5.      Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a)     The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may at any time be entitled under applicable law
(including, without limitation, the DGCL, as it may be amended or judicially
interpreted), the Certificate of Incorporation, the Company’s By-laws, any
agreement, a vote of stockholders, a resolution of directors, or otherwise. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise.  The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy hereunder, or otherwise.
 
(b)     To the extent that the Company maintains any directors’ or officers’
liability insurance policy or policies covering any directors, officers,
employees, or agents of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan, or other enterprise which any such
person serves at the request of the Company, the Indemnitee shall continue to be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee, or agent under such policy or policies.
 
(c)     In the event of any payment by the Company to or on behalf of the
Indemnitee under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to

 
5

--------------------------------------------------------------------------------

 
enable the Company to bring suit to enforce such rights.
 
(d)     The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.
 
Section 6.      Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever:  (a) the validity, legality, and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions shall be deemed reformed to the extent necessary to be
valid, legal and enforceable and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
 
Section 7.      Identical Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
Section 8.      Headings.  The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
Section 9.      Certain Definitions.  For purposes of this Agreement:
 
(a)     A “Change in Control” shall be deemed to occur upon any of the
following: (A) the acquisition by any one “person” (as such term is defined in
§3(a)(9) of the Securities and Exchange Act of 1934, as amended, and used in
§13(d) and 14(d) thereof, including a “group” as defined in §13(d) thereof) of
33% or more of the Company’s voting shares without the prior express approval of
the Company’s Board of Directors; (B) the acquisition by any one “person” (as
referred to in the preceding sentence) of more than 50% of the Company’s voting
shares; (C) directors elected to the Board over any 24 month period not
nominated by the Company’s Executive Committee represent 30% or more of the
total number of directors constituting the Board at the beginning of the period
(or such nomination results from an actual or threatened proxy contest); (D) any
merger, consolidation or other corporate combination upon the completion of
which the Company’s shares do not represent more than 50% of the combined voting
power of the resulting entity; and (E) upon the sale of all or substantially all
of the consolidated assets of the Company, other than a distribution to
shareholders.
 
(b)     “Disinterested Director” means a director of the Company who is not and
was not a party to the claim, issue or matter in respect of which
indemnification is sought by the Indemnitee.

 
6

--------------------------------------------------------------------------------

 
 
(c)     “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.
 
(d)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and at the time of retention is
not, and in the five years preceding the date of such retention has not been,
retained to represent:  (i) the Company or the Indemnitee in any matter material
to either such party or (ii) any other party to the claim, issue or matter as to
which indemnification is being sought.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement.  The Company shall
undertake with Independent Counsel to pay the reasonable fees and Expenses of
the Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities, and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
Section 10.  Modification and Waiver.  No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
Section 11.      Notice by the Indemnitee.  The Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
claim, issue or matter as to which the Indemnitee may be entitled to
indemnification hereunder.  The failure of the Indemnitee so to notify the
Company shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement or otherwise.
 
Section 12.      Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed to the address of the Company
(attention: General Counsel) or the Indemnitee set forth at the foot of this
Agreement, or to such other address as may have been furnished to the Indemnitee
by the Company or to the Company by the Indemnitee, as the case may be.  In the
case of any notice, request, demand or other communication hereunder to the
Indemnitee, a copy thereof shall be provided contemporaneously to such counsel,
if any, as shall have been retained by the Indemnitee and identified to the
Company as such.
 
Section 13.      Contribution.  To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement or under
the Certificate of Incorporation is unavailable to the Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying

 
7

--------------------------------------------------------------------------------

 
the Indemnitee in connection with any claim, issue or matter, shall contribute
to the amount incurred by the Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement, and/or for
Expenses, in connection with such claim, issue or matter, in such proportion as
reflects (i) the relative benefits received by the Company and the Indemnitee as
a result of the event(s) and/or transaction(s) giving rise to such claim, issue
or matter and/or (ii) the relative fault of the Company (and its directors,
officers, employees, and agents other than the Indemnitee) and the Indemnitee in
connection with such event(s) and/or transaction(s).
 
Section 14.  Successors; Binding Agreement.
 
(a)     The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree in writing to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such transaction had taken
place.  Failure of the Company to obtain such express assumption and agreement
at or prior to the effectiveness of any such transaction shall be a breach of
this Agreement.
 
(b)     The Company may not assign this Agreement except in connection with, and
to the acquiror of, all or substantially all of the business or assets of the
Company, provided such acquiror expressly assumes and agrees in writing to
perform this Agreement as provided in Section 14(a) hereof. 
 
(c)     This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee and the Indemnitee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees;
provided, however, that this Agreement may not be assigned by the Indemnitee.
 
Section 15.      Governing Law.  This Agreement and the legal relations among
the parties shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without regard to its conflict of laws rules.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

 
HENRY SCHEIN, INC.
         
BY:
     
[insert name]
   
[insert title]
             
[insert name of Indemnitee]
 
Address:
         


 
8